DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiyama (US 4,481,366).
Hiyama teaches fluorine containing polymers represented by the general formula 
    PNG
    media_image1.png
    69
    251
    media_image1.png
    Greyscale
 with specific examples such as 
    PNG
    media_image2.png
    85
    265
    media_image2.png
    Greyscale
 which is not soluble in N,N-dimethylformamide (col. 7, ln. 30-55; col. 8, ln. 10-35). A polymer which is not soluble in N,N-dimethylformamide has a soluble amount of less than 0.2 g/10g and thus falls in the scope of the claimed property.
Hiyama teaches an example which has a 6:1 ratio of x:y (col. 8, ln. 2) which gives a degree of fluorination of about 0.94.
Hiyama does not explicitly recite the decomposition percentage after 2 hour heating at 100˚C. However, Hiyama teaches a polydifluoroacetylene falling in the scope of the claims having the same polymeric structure (repeating units of difluoroacetylene). It is therefore inherent that the polyadifluoroacetylene of Hiyama has a decomposition percentage of 1.0% or lower since such a property is evidently dependent on the nature of the composition used. Case In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Claim(s) 1-3, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gould, J. Am. Chem. Soc. 1999, 121, 3781-3782 & Supporting Information, pg. S1-S10.
Gould teaches polydifluoroacetylene (PDFA) formed from polymerizing C2F2 which formed a film (pg. S3-S4). A film is a molded material. Gould teaches the PDFA has a stoichiometry of C1.0F0.93-0.97 (pg. S4) which corresponds to a degree of fluorination of 0.93-0.97.
Gould does not explicitly recite the solubility in dimethylformamide or the decomposition percentage at 100˚C. However, Gould teaches a polydifluoroacetylene falling in the scope of the claims having the same polymeric structure (repeating units of difluoroacetylene). It is therefore inherent that the polyadifluoroacetylene of Gould has the same solubility and a decomposition percentage of 1.0% or lower since such properties are evidently dependent on the nature of the composition used. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim(s) 1-3, 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandler (US 4,678,842).
Sandler teaches polyflouroacetylenes derived from dehydrofluorination (abstract) and includes examples that contain polydifluoroacetylene repeat units (col. 5, ln. 10-36). Sandler teaches the product is formed from a powder (col. 5, ln. 10-36) and thus the resulting dried product is a powder. Sandler teaches the product can be formed into a film or tubular structure 
Sandler does not expressly recite the solubility in dimethylformamide or the decomposition percentage at 100˚C. However, Sandler teaches a polydifluoroacetylene falling in the scope of the claims having the same polymeric structure (repeating units of difluoroacetylene). It is therefore inherent that the polyadifluoroacetylene of Sandler has the same solubility and a decomposition percentage of 1.0% or lower since such properties are evidently dependent on the nature of the composition used. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT C BOYLE/Primary Examiner, Art Unit 1764